UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2359


BERNARD OBI EFFIOM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney   General,  Richard   M.  Evans,   Assistant  Director,
Christina Bechak Parascandola, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard Obi Effiom, a native and citizen of Cameroon,

petitions     for     review     of    the     Board    of    Immigration        Appeals’

(“Board”)     order     denying       his    motion     to    reopen     his    case   sua

sponte.     See 8 C.F.R. § 1003.2(a) (2011).                   We lack jurisdiction

to   review    the     Board’s       refusal     to    exercise     its    sua       sponte

authority     to     reopen    and    therefore        dismiss     the    petition     for

review.     See Mosere v. Mukasey, 552 F.3d 397, 400–01 (4th Cir.

2009).

            Accordingly, we dismiss the petition for review.                            We

dispense      with    oral     argument       because        the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   PETITION DISMISSED




                                             2